         Case 9:18-cv-00184-DLC Document 64 Filed 07/16/20 Page 1 of 15



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


  SHARON TEAGUE and RANDALL
  TEAGUE, Individually, and in their               CV 18–184–M–DLC
  official capacity as Co-Personal
  Representatives of the ESTATE OF
  MARK RANDALL TEAGUE,                              ORDER

                       Plaintiffs,

  vs.

  REMINGTON ARMS COMPANY,
  LLC, REMINGTON OUTDOOR
  COMPANY, INC., SPORTING
  GOODS PROPERTIES, INC., E.I. DU
  PONT DE NEMOURS & COMPANY,
  DOES A TO K,

                       Defendants.

        Plaintiffs Sharon Teague and Randall Teague (collectively, the “Teagues”)

have filed a motion to compel discovery. (Doc. 44.) They ask the Court to order

Defendants (collectively, “Remington”) “to produce documents and answer

without objection” their: (1) Interrogatories 1 through 4; (2) Requests for

Production 88 through 101; and (3) Requests for Admission 2 through 8.

        The Teagues contend that Remington has been withholding documents from

plaintiffs’ attorneys for decades. They further suggest that various Remington


                                        -1-
        Case 9:18-cv-00184-DLC Document 64 Filed 07/16/20 Page 2 of 15



defense attorneys—including counsel in this case—share culpability for a pattern

of nondisclosure over the same course of time. Remington counters that it has

produced all responsive documents within the scope of discovery and that the

Teagues’ motion is an attempt to expand their lawsuit far beyond the four corners

of the Complaint.

      The Court grants the motion in small part and otherwise denies it. While

the Court notes that there is a historic record supporting some of the Teague’s

allegations, that record is not enough for the Court to order production of

documents that may not exist and are not especially relevant to this specific case.

                             RELEVANT BACKGROUND

      On November 3, 2015, the Teagues’ teenage son, Mark, was getting ready

for school in the family’s home in Seeley Lake, Montana. His Remington Model

700 Series hunting rifle had been left standing against the wall in the living room,

loaded, and he carried it with him to his chair. While the rest of the family was

going about their morning rituals, the gun fired. Mark died instantly.

      The dispute between the parties boils down to the question of whether the

firing was intentional or the result of a defective product design. More

specifically, the Teagues allege that the trigger assembly, called the “Walker fire

control,” was defectively designed and that the gun discharged even though the

trigger was not pulled. The Court previously denied Remington’s motion to
                                      -2-
           Case 9:18-cv-00184-DLC Document 64 Filed 07/16/20 Page 3 of 15



dismiss, finding that the Teagues plausibly alleged that Mark’s death was not

suicide. (Doc. 22.)

       The Teagues’ legal team has changed since the case was filed. Their

previous attorneys represented them through much of the pretrial proceedings,

including at the June 5, 2019 preliminary pretrial conference. (See Doc. 34.) At

the conference, the attorneys involved on behalf of both parties represented that

discovery in this case would be focused and fairly minimal. (Docs. 45-4 at 3, 45-

5 at 3.)

       Notably, the Teagues’ attorneys were already in possession of voluminous

discovery from previous Model 700 defect cases, and the parties previously

stipulated that “those materials can be used as if produced in this case.” (Doc. 30

at 2–3.) They further represented that fact and expert discovery would be focused

to “the product at issue, the circumstances of the shooting incident that forms the

basis of the lawsuit, liability, and damages.” (Doc. 30 at 2.) And they stated

that there were no “[i]ssues about claims of privilege.” (Doc. 30 at 3.)

Although the Teagues’ current legal team has access to the same materials, the

Teagues now seek discovery beyond what the parties anticipated early in this

proceeding.

       In addition to the pending motion, the Teagues recently filed a motion to

compel compliance with their Rule 30(b)(6) deposition notice. (Doc. 58.) Also
                                      -3-
        Case 9:18-cv-00184-DLC Document 64 Filed 07/16/20 Page 4 of 15



before the Court are the parties’ cross-motions for summary judgment (Docs. 39 &

53) and Remington’s motion to exclude certain opinions of the Teagues’ expert

(Doc. 42).

                                 LEGAL STANDARD

      District courts have broad discretion over case management, including

rulings on discovery disputes. Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir.

1988). A party may move to compel disclosure when it is unable to access

information through its discovery requests. Fed. R. Civ. P. 37(a)(2)(A). “The

moving party bears the burden of showing that the discovery sought is ‘relevant’

. . . , and the party resisting discovery bears the burden of showing that

nondisclosure is appropriate.” Cintron v. Title Fin. Corp., 9:17-cv-108-M-DLC,

2018 WL 6605901, at *1 (Dec. 17, 2018).

      The scope of discovery extends to all

      nonprivileged matter that is relevant to any party’s claim or defense and
      proportional to the needs of the case, considering the importance of the
      issues at stake in the action, the amount in controversy, the parties’
      relative access to relevant information, the parties’ resources, the
      importance of the discovery in resolving the issues, and whether the
      burden or expense of the proposed discovery outweighs its likely
      benefit.

Fed. R. Civ. P. 26(b)(1). For purposes of discovery, information “need not be

admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1). A court


                                         -4-
       Case 9:18-cv-00184-DLC Document 64 Filed 07/16/20 Page 5 of 15



may act to limit unreasonably cumulative, overbroad, unduly burdensome, or

irrelevant discovery. Fed. R. Civ. P. 26(b)(2)(c).

                                    DISCUSSION

      This is not a typical discovery dispute. The documents sought are decades

old and, as far as the Court can tell, have never been produced. They may not

exist now, and they may never have existed. The brief in support of the Teagues’

motion to compel reads less like an ordinary discovery motion than like a summary

judgment brief addressing a cause of action for spoliation.

      The information sought is not particularly likely to prove or disprove the

Teagues’ underlying theory of the case; rather, it appears that the Teagues’ requests

are calculated to secure decades of evidence of corporate wrongdoing. While it is

conceivable that responsive documents and information could be used to bolster

the Teague’s claim for punitive damages, the Court notes that the evidence is not

vital to that claim—there is no indication that the Teagues would be otherwise

unable to support their claims that Remington was aware of and failed to disclose

evidence of a dangerous defect.

      All of the information sought relates to events that occurred between 25 and

50 years ago, and the discovery requests are broken into two categories by the

parties. The first category seeks materials allegedly compiled in 1995, when a

Remington executive issued what the parties refer to as the “Suspension Order,” an
                                      -5-
        Case 9:18-cv-00184-DLC Document 64 Filed 07/16/20 Page 6 of 15



order to save all documents related to potential defects in several Remington

products, including the Remington Model 700 series. (Doc. 45 at 22–24.) The

second category targets information and materials similar to known documents

from the 1970s and 1980s. (Doc. 45 at 24–30.)

      Before analyzing the merits of the Teague’s requests as to each of these two

categories, the Court addresses a threshold issue—whether the motion to compel

should be granted because Remington failed to adequately object to the Teague’s

discovery requests.

      I.     Remington’s Objections

      The Teagues argue that their motion should be granted because Remington

failed to meet its burden to provide adequate objections to their discovery requests.

More specifically, they claim that Remington: (1) made boilerplate objections; (2)

gave incomplete responses; and (3) failed to identify withheld documents.

      “The burden lies on the objecting party to show that discovery request is

improper. Where a party’s objections are themselves vague and impermissibly

overbroad, and no specifics are given, the objecting party fails to carry its burden.”

Nei v. Travelers Home & Marine Ins. Co., 326 F.R.D. 652, 656–57 (D. Mont.

2018). The Advisory Committee has made clear that a party cannot evade

discovery “simply by making a boilerplate objection that it is not proportional.”

Fed. R. Civ. P. 26 advisory committee’s note to 2015 amendment.
                                        -6-
        Case 9:18-cv-00184-DLC Document 64 Filed 07/16/20 Page 7 of 15



      The Court finds that Remington provided adequately detailed and specific

objections, particularly in consideration of the broader context and pattern of

discovery in this case. It made clear the bases for its objections, alleviating the

primary concern raised by boilerplate objections. See, e.g., United States v. HVI

Cat Canyon, Inc., 213 F. Supp. 3d 1249, 1257 (C.D. Cal. 2016). Remington

stated that it objected to the requests at issue because it had already produced all

responsive documents within its control, consistent with the parties’ prior

agreements. (Doc. 45-5 at 3–10.) It also objected to certain requests on various

grounds, including privilege, overbreadth, and duplicative requests.

      Attorneys for both parties are specialists in Model 700 Series litigation, and

Remington has agreed to the use of documents produced in other litigation, many

of which have also been compiled and made available to the public at

http://www.remingtondocuments.com. Further, the defense attorneys and the

Teagues’ previous attorneys appeared to work through discovery issues rather

informally and collaboratively, over email and “[i]n lieu of responding to a specific

Federal Rule of Civil Procedure 34 request for production from the Plaintiffs.”

(See, e.g., Doc. 49-4 at 2–3.) In June of 2019, the Teagues agreed that the

Defendants would instead:

      search for and produce in searchable PDF form any records including
      electronic data from the documents compiled by the law firm of Snell
      & Wilmer in the shotgun barrel burst litigation that relate to the Model
                                      -7-
       Case 9:18-cv-00184-DLC Document 64 Filed 07/16/20 Page 8 of 15



      700 and firearms with any connector-based trigger mechanisms,
      alternative or modified trigger or fire control designs or safety
      engineering whether or not connector-based or considered for use in the
      Model 700 including but not limited to the X-Mark Pro trigger
      (“XMP”), firings without a trigger pull, firings on bolt closure or after
      release or engagement of the safety, warnings and instructions
      regarding triggers, fire controls, safeties or firings without a trigger pull
      that defendants issued to or considered for users, and testing,
      modification, redesign or evaluation by defendants or any third parties
      of trigger assemblies and fire control systems whether or not they are
      alternative designs or connector-based, safety mechanisms, bolt
      cycling, and bolt-lock mechanisms. It is further agreed that defendants
      will not withhold from production responsive information except for
      claims of privilege, that defendants will comply with the Federal Rules
      of Civil Procedure except that defendants are afforded seven (7) days
      from production of responsive documents to serve plaintiffs with a
      compliant privilege log if privilege is claimed, that defendants will
      produce to plaintiffs responsive records prior to August 19, 2019, and
      that this agreement is amendable in writing by agreement of the parties.

(Doc. 49-4 at 3.)

      After the Teagues’ current attorney stepped into this case in early 2020, they

served upon Remington the Plaintiffs’ Second Discovery Requests (45-5), which

are at issue in this case. As noted in its preliminary statement to the Teagues’

Second Discovery Requests, some of the requests were duplicative of prior efforts

within the case. Remington wrote that “[t]o the extent that Plaintiffs’ proposed

discovery seeks necessary and discoverable information, the information is already

known and readily available to Plaintiffs’ counsel from other prior litigation.”

(Doc. 45-5 at 2.) Remington referred to the parties’ Joint Discovery Plan and

pointed to the significant body of documents available from the litigation of prior
                                        -8-
           Case 9:18-cv-00184-DLC Document 64 Filed 07/16/20 Page 9 of 15



cases, explaining why it knew that these documents were within the Teagues’

possession. Under the circumstances, the Court cannot agree that Remington

made only boilerplate, nonspecific objections.

      The Teagues also argue that the Court should grant its motion on the basis of

Remington’s noncompliance with Rule 34(b)(2)(c), which demands that “An

objection must state whether any responsive materials are being withheld on the

basis of that objection.” The Court finds that there was no violation of Rule 34

necessitating further discovery. Remington repeatedly stated that the Plaintiffs

had all the responsive documents of which Remington was aware, a position that it

reiterates throughout its brief. Given the untold number of previously litigated

Model 700 Series cases, Remington’s lack of knowledge of responsive documents

strongly suggests that any such document are not, in fact, within Remington’s

control.

      The Teagues’ argument, in part, is premised in a distrust of Remington and

its counsel, which it asks the Court to adopt. A substantial portion of their brief is

devoted to demonstrating a pattern of discovery abuse on Remington’s part.

(Doc. 45 at 10–16, 31.) While it appears that Remington and/or its predecessor

engaged in some ethically questionable conduct in cases throughout the 1980s and

90s, the Teagues cite to no recent cases involving malfeasance by Remington.

(See Doc. 45 at 31.) The Court cannot approach everything filed by Remington
                                     -9-
         Case 9:18-cv-00184-DLC Document 64 Filed 07/16/20 Page 10 of 15



in this case with suspicion simply because Remington has a history of discovery

abuse.

         The Court therefore turns to the specific requests at issue. Following the

parties’ leads, the Court addresses two categories of documents—the Suspension

Order documents and the documents similar to those previously produced from the

1970s and 80s—rather than detailing each and every request and interrogatory.

         II.   Suspension Order

         The Teagues ask the Court to compel responses to various requests for

documents and information related to the 1995 Suspension Order. Relevant here

are the Teagues’ Requests for Production 88, 89, 90, 91, and 95; Interrogatories 1,

2, 3, and 4; and Requests for Admission 4, 5, 6, 7, and 8.

         The Teagues seek information regarding the documents that were gathered in

response to the Suspension Order. (Doc. 45 at 22–24.) More particularly, they

ask the Court to compel Remington to produce a log of all documents gathered in

response to the Suspension Order, suggesting that a log would have been created

by Remington’s outside counsel in the 1990s. (Doc. 45 at 9–11.) Remington

contends that the Teagues have all discoverable documents and that if a log of

Suspension Order documents had been created, the log “would have been drafted

by lawyers hired by Remington decades ago” and would therefore be

nondiscoverable work product. (Doc. 49 at 20–21.)
                                   -10-
       Case 9:18-cv-00184-DLC Document 64 Filed 07/16/20 Page 11 of 15



      In their reply brief, the Teagues argue that Remington must produce its

log(s) because it failed to object on the basis of work product and to comply with

the requirements of Federal Rule of Civil Procedure 26(b)(5)(A). But Remington

did not claim to be withholding a log; rather it said that it did not have a log and

that, even if it did, that log would not be subject to discovery. This is not, as the

Teagues suggest, proof that Remington is playing discovery games; it is only a

rhetorical argument made to point out the impossibility of complying with the

Teagues’ request.

      Moreover, the Teagues’ arguments lose sight of what this case is about—an

allegedly defective trigger assembly. This is not a case in which the behavior of

Remington’s agents and attorneys in the 1990s is especially relevant. The

Teagues have essentially all of the information and documents that were produced

to other Walker fire control plaintiffs, many of whom were successful in pursuing

the theory of liability that the Teagues now pursue. Indeed, both their attorneys

and their expert have represented that they possess all documents produced in a

minimum of 50 Walker fire control cases. There is no reason to believe that the

discovery sought would move the needle, even assuming that such discovery exists

and could be produced. Thus, the Court agrees with Remington that it would not

be “proportional to the needs of the case” to require Remington to attempt to find

further responsive documents. Fed. R. Civ. P. 26(b)(1).
                                    -11-
         Case 9:18-cv-00184-DLC Document 64 Filed 07/16/20 Page 12 of 15



         The Motion to Compel is denied as to Requests for Production 88, 89, 90,

91, and 95; Interrogatories 1, 2, 3, and 4; and Requests for Admission 4, 5, 6, 7,

and 8.

         III.   Documents from the 1970s and 80s

         The Teagues request certain specific materials, which they appear to believe

were also gathered in response to the Suspension Order. Relevant here are

Requests for Production 92, 93, 94, 96, 97, 98, 99, 100, and 101 and Requests for

Admission 2 and 3.

                A. Study to Analyze Safety & Safety Committee Minutes

         The Teagues seek production of the conclusions of a study Remington

conducted in the mid-1970s to determine the safety of the Walker fire control

trigger assembly. They argue that circumstantial evidence strongly suggests that

Remington was aware that the assembly could misfire and that an alternative

design would be safer. (Doc. 45 at 25.) Remington does not specifically address

this request in its response brief. It discusses the relevant requests for production

(98 and 99), but it appears to misconstrue them as requests for committee minutes,

a related matter which the Court also analyzes. (Doc. 49 at 24.)

         The Court finds that if there is any further documentation of a safety study

of the Walker fire control assembly undertaken in the 1970s, those documents are

discoverable. Such documents would bear on the Teagues’ claim for punitive
                                  -12-
       Case 9:18-cv-00184-DLC Document 64 Filed 07/16/20 Page 13 of 15



damages. The Teagues point to other documents discussing the study, which

appears to have been undertaken in 1975–76, and it therefore appears likely that

other documents did exist at that point in time. (Docs. 45-14 through 45-18.)

Whether they can be found today is another matter. However, because

Remington did not address safety study documents in its response brief, the Court

does not assume that it has already searched for the records and come up short.

      Overlapping with their request for results of the safety study, the Teagues

ask the Court to compel production of minutes from meetings of Remington’s

Product Safety Subcommittee from December 5, 1975 to October 23, 1978.

Remington counters that “there is no indication that this subcommittee met and

recorded minutes in 1976 or 1977, and there is no way to go back in time forty-five

years to find out one way or the other. . . . There is nothing else to produce.”

(Doc. 49 at 24.)

      The Court cannot compel production of documents that cannot be produced.

Remington is the only entity that could know of the existence of any such

documents; if it were dishonest with the Teagues and the Court, there would be

consequences when its dishonesty was discovered. But there is no indication that

Remington is proceeding in bad faith in this litigation, even assuming that it is

appropriate for the Court to recognize a pattern of withholding evidence in years

long past. Because these documents do not appear to exist, the Court cannot
                                    -13-
         Case 9:18-cv-00184-DLC Document 64 Filed 07/16/20 Page 14 of 15



compel their production. Of course, if any such materials are subsequently found,

they must be produced, as they are within the scope of discovery.

         Recognizing that these 45-year-old materials may not be retrievable, the

Court nonetheless grants the Teagues’ motion as to the 1975–76 Walker fire

control safety study. The Court takes no view on whether any responsive

documents exist, but in the event that they do, they must be produced on or before

July 31, 2020. If no such documents can be located, Remington shall provide a

certification to that effect to the Teagues by the same date.

               B. Gallery Test Failure Investigation and Inspection Records

         Finally, the Teagues request records related to Remington’s tests of the

Model 700 Series rifles. Remington claims that it “ha[s] produced the available

documents on this topic from this time-period,” arguing that “[t]here is no valid

basis to conclude that more information was reduced to writing in the 1970s, let

alone that such material was maintained in the normal course and existed as of the

mid-1990s collection effort.” (Doc. 49 at 25.) Whether or not such documents

were created in the first instance, they do not appear to exist at this point in time.

         Again, the Court is without power to compel the production of nonexistent

documents. It therefore denies the motion as to records from Remington’s gallery

tests.

         IT IS ORDERED that the motion to compel (Doc. 44) is GRANTED in part
                                      -14-
       Case 9:18-cv-00184-DLC Document 64 Filed 07/16/20 Page 15 of 15



and DENIED in part. The motion is granted as to any documents arising from or

discussing the 1970s safety study, subject to the qualification that the Court does

not compel production of nonexistent documents. Remington shall comply with

this Order by July 31, 2020. The motion is otherwise denied.

      IT IS FURTHER ORDERED that the parties shall bear their own costs and

fees associated with the motion.

      DATED this 16th day of July, 2020.




                                        -15-
